RBC Capital Markets® Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 Final Pricing Supplement Pricing Supplement Dated March 3, 2010 to the Product Prospectus Supplement Dated January 11, 2010, Prospectus Dated January 11, 2010, and Prospectus Supplement Dated January 11, 2010 $2,565,000 Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer Royal Bank of Canada Royal Bank of Canada is offering three (3) separate Reverse Convertible Notes (“RevCons”). Each RevCon offering is a separate offering of RevCons linked to one, and only one, Reference Stock named below. The RevCons offered are senior unsecured obligations of Royal Bank of Canada, will pay a coupon at the interest rate specified below, and will have the terms described in the documents described above, as supplemented or modified by this pricing supplement, as set forth below. The RevCons do not guarantee any return of principal at maturity. Any payments on the RevCons are subject to our credit risk. Investing in the RevCons involves a number of risks. See “Risk Factors” beginning on page S-1 of the prospectus supplement dated January 11, 2010 and “Additional Risk Factors Specific to the Notes” beginning on page PS-3 of the product prospectus supplement dated January 11, 2010. The RevCons will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. Preliminary Terms for All Three RevCons: Issuer: Royal Bank of Canada Listing: None Pricing Date: March 3, 2010 Principal Amount: $1,000 per RevCons Issuance Date: March 8, 2010 Coupon Payment: Each coupon will be paid in equal monthly payments. (30/360) Initial Share Price: The closing price of the Reference Stock on the pricing date. Final Share Price: The closing price of the Reference Stock on the valuation date. Payment at Maturity (if held to maturity): For each $1,000 principal amount, $1,000 plus any accrued and unpaid interest at maturity unless: (i) the Final Stock Price is less than the Initial Stock Price; and (ii)on any day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the conditions described in (i) and (ii) are both satisfied, then at maturity the investor will receive, instead of the principal amount, in addition to accrued and unpaid interest, the number of shares of the Reference Stock equal to the Physical Delivery Amount, or at our election, the cash value of those shares. Investors could lose some or all of their investment at maturity if there has been a decline in the trading price of the applicable Reference Stock. Monitoring Period: From the Pricing Date to theapplicable Valuation Date. Physical Delivery Amount: For each $1,000 principal amount, a number of shares of the Reference Stock equal to the principal amount divided by the Initial Share Price, subject to adjustment as described in the product prospectus supplement Specific Terms for Each RevCons: No. Reference Stock Coupon Rate Initial Share Price Barrier Price Term Cusip Principal Amount Price to Public Agent’s Commission Proceeds to Royal Bank of Canada 1863 Amazon.com, Inc. (AMZN) 13.00% 125.89 94.42 3 Months 78008HYK0 $1,155,000 100% $0.00 0.00% $1,155,000 100% 1864 Bank of America Corporation (BAC) 19.10% 16.37 12.28 3 Months 78008HYL8 $290,000 100% $0.00 0.00% $290,000 100% 1865 Apple Inc. (AAPL) 11.25% 209.33 157.00 6 Months 78008HYM6 $1,120,000 100% $0.00 0.00% $1,120,000 100% The price to purchasers who maintain accounts with participating dealers in which only asset-based fees are charged is 100%. The price at which you purchase the RevCons includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize. These costs and profits will reduce the secondary market price, if any secondary market develops, for the RevCons. As a result, you may experience an immediate and substantial decline in the market value of your RevCons on the Issue Date. We may use this pricing supplement in the initial sale of the RevCons. In addition, RBC Capital Markets Corporation or another of our affiliates may use this pricing supplement in a market-making transaction in the RevCons after their initial sale. Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this pricing supplement is being used in a market-making transaction. RBC Capital Markets Corporation Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the product prospectus supplement, the prospectus supplement, and the prospectus. General: This pricing supplement relates to three (3) separate Reverse Convertible Notes (“RevCons”) offerings.Each RevCon offering is a separate offering of Notes linked to one, and only one, Reference Stock.All of the Notes offered by this pricing supplement are collectively referred to as the “Notes”.Two of the Notes have a term of three months (“Three Month Notes”) and one has a term of six months (“Six Month Note”). The term of each Note is indicated above. If you wish to participate in more than one RevCon offering, you must separately purchase the applicable Notes.The Notes offered by this pricing supplement do not represent Notes linked to a basket of two or more of the Reference Stocks. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Medium-Term Notes, Series D Pricing Date: March 3, 2010 Issuance Date: March 8, 2010 Denominations: Minimum denomination of $1,000, and integral multiples of $1,000 thereafter. Designated Currency: U.S. Dollars Coupon Payment: Each coupon will be paid in equal monthly payments. (30/360) Coupon Payment Date(s): The coupon will be paid on the eighth day of each month during the term of the Note, except for the final coupon, which will be paid on the applicable Maturity Date. Three Month Notes: Valuation Date: June 3, 2010 Maturity Date: June 8, 2010 Six Month Note: Valuation Date: September 3, 2010 Maturity Date: September 9, 2010 Reference Stocks: As set forth on the cover page. Term: As set forth on the cover page. Initial Share Price: The closing price of the Reference Stock on the Pricing Date. Final Share Price: The closing price of the Reference Stock on the Valuation Date. RBC Capital Markets Corporation P2 Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer Payment at Maturity (if held to maturity): For each $1,000 principal amount of the Notes, the investor will receive $1,000 plus any accrued and unpaid interest at maturity unless: (i) the Final Stock Price is less than the Initial Stock Price; and (ii) on any day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the conditions described in (i) and (ii) are both satisfied, then at maturity the investor will receive, instead of the principal amount of the Notes, in addition to any accrued and unpaid interest, the number of shares of the Reference Stock equal to the Physical Delivery Amount, or at our election, the cash value of those shares.If we elect to deliver shares of the Reference Stock, fractional shares will be paid in cash. Investors in the Notes could lose some or all of their investment at maturity if there has been a decline in the trading price of the applicable Reference Stock. Monitoring Period: From and excluding the Pricing Date to and including theapplicable Valuation Date. Monitoring Method: Close of Trading Day Physical Delivery Amount: For each $1,000 principal amount, a number of shares of the Reference Stock equal to the principal amount divided by the Initial Share Price, subject to adjustment as described in the product prospectus supplement.If this number is not a round number, then the number of shares of the Reference Stock to be delivered will be rounded down and the fractional part shall be paid in cash. Calculation Agent: RBC Capital Markets Corporation Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the Notes after the Issuance Date.The amount that an investor may receive upon sale of the Notes prior to maturity may be less than the principal amount of those Notes. Listing: None Settlement: DTC global notes Terms Incorporated In the Master Note All of the terms appearing above the item captioned “Secondary Market” on the cover page of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement. RBC Capital Markets Corporation P3 Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer ADDITIONAL TERMS OF YOUR NOTES You should read this pricing supplement together with the prospectus dated January 11, 2010, as supplemented by the prospectus supplement dated January 11, 2010 and the product prospectus supplement dated January 11, 2010, relating to our Senior Global Medium-Term Notes, Series D, of which these Notes are a part.
